STATE OF WEST VIRGINIA

                            SUPREME COURT OF APPEALS



Dale P. Field, Jr., Plaintiff Below, Petitioner
                                                                                        FILED
                                                                                    December 7, 2015
                                                                                  RORY L. PERRY II, CLERK
vs) No. 15-0016 (Randolph County 14-C-162)                                      SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA

M. Scott Villers, Administrator,
Tygart Valley Regional Jail,
Defendant Below, Respondent



                               MEMORANDUM DECISION
         Petitioner Dale P. Field, Jr., pro se, appeals the December 10, 2014, order of the Circuit
Court of Randolph County dismissing his civil action challenging the terms and conditions of his
confinement at the Tygart Valley Regional Jail. Respondent M. Scott Villers, Administrator,
Tygart Valley Regional Jail, by counsel Laura Young, filed a summary response, and petitioner
filed a reply.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. This case satisfies the “limited circumstances” requirement of Rule 21(d) of the
Rules of Appellate Procedure and is appropriate for a memorandum decision rather than an
opinion. For the reasons expressed below, the decision of the circuit court is reversed and this case
is remanded to the circuit court for entry of an order containing findings of fact regarding whether
the granting, in part, of petitioner’s inmate grievance adequately addressed the concerns set out in
his grievance.

         Petitioner is an inmate at the Tygart Valley Regional Jail (“Jail”), who has been held, at his
request, in protective custody. Petitioner filed a grievance challenging the terms and conditions of
confinement in the protective custody section of the Jail. The specific issues that petitioner raised
included the following: (1) restricted access to the dayroom to forty-five minutes to make phone
calls and take showers; (2) restricted access to make phone calls; (3) restricted access to watch
television; and (4) restricted access to the gym. On August 18, 2014, petitioner was informed by
letter that his grievance had been granted.




                                                  1
        On September 15, 2014, petitioner filed a civil action1 alleging that while he obtained
“partial relief,” that relief did not adequately correct the issues set out in his grievance. The circuit
court dismissed petitioner’s action on December 10, 2014, on the basis that the matter was moot;
the court mistakenly believed that petitioner was no longer housed at the Jail.

        Petitioner now appeals the circuit court’s December 10, 2014, order to this Court. We
review a circuit court’s dismissal of an action de novo. See Syl. Pt. 2, State ex rel. McGraw v. Scott
Runyan Pontiac-Buick, Inc., 194 W.Va. 770, 773, 461 S.E.2d 516, 519 (1995). In Syllabus Point 1
of P.T.P., IV by P.T.P, III v. Board of Educ. of the County of Jefferson, 200 W.Va. 61, 62, 488
S.E.2d 61, 62 (1997), we held that a circuit court’s order dismissing an action should set out factual
findings sufficient to permit meaningful appellate review, including “facts which the circuit court
finds relevant, determinative of the issues, and undisputed.”

        On appeal, the parties agree that the circuit court was mistaken that petitioner was no
longer housed at the Jail. Respondent concedes that the Jail’s booking office confirms that
petitioner is still there. Thus, we find the reasoning supporting the circuit court’s dismissal was
erroneous.

        Respondent argues that while the reasoning in the December 10, 2014, order was mistaken,
the circuit court’s decision to dismiss petitioner’s action was sound because the issues raised in
petitioner’s grievance constituted matters left to the considered judgment of jail officials.
However, respondent acknowledges that if we determine that an affirmation of the circuit court’s
order is inappropriate under the circumstances of this case, a remand for further proceedings would
be proper. We find that while the parties agree that petitioner’s grievance regarding the terms and
conditions of his confinement was granted, in part, they dispute whether the partial relief petitioner
obtained adequately addressed the issues set out in his grievance. The record on appeal does not
reflect the extent to which petitioner’s grievance was granted; therefore, this case eludes
meaningful appellate review. Accordingly, we reverse the December 10, 2014, order and remand
this case to the circuit court for findings of fact relevant and determinative of whether petitioner’s
concerns were adequately addressed in the inmate grievance process.

       For the foregoing reasons, we reverse the December 10, 2014, order of the Circuit Court of
Randolph County and remand this case to the circuit court for entry of an order containing findings
of fact regarding whether the granting, in part, of petitioner’s inmate grievance adequately
addressed the concerns set out in his grievance.


        1
        Petitioner labeled his pleading as a petition for a writ of mandamus against respondent.
The circuit court construed it as an action challenging the terms and conditions of petitioner’s
confinement pursuant to the West Virginia Prisoner Litigation Reform Act, West Virginia Code §§
25-1A-1 to 25-1A-8. While petitioner continues to refer to the action as a mandamus proceeding,
the Act’s definition of “civil action” includes “petitions for extraordinary writs.” W.Va. Code
§25-1A-1(a).

                                                   2
                                        Reversed and Remanded with
                                        Directions.


ISSUED: December 7, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                    3